Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 8507979).
Regarding claim 1, Huang discloses a device comprising:
a semiconductor region (210) [Fig. 11];
gate spacers (240) over the semiconductor region [Fig. 11];
a gate dielectric (213/270) on the semiconductor region [Fig. 11];
a gate electrode (280) over the gate dielectric and between the gate spacers [Fig. 11], wherein the gate electrode (280) comprises a metal layer (280), with the metal layer forming a basin [Fig. 11];
a dielectric hard mask (310) comprising a first portion (e.g. half portion of 310 contacting layer 270) over the gate electrode and between the gate spacers [Fig. 11]; and
a gate contact plug (330) extending into the dielectric hard mask, wherein the gate contact plug (330) comprises;
a first portion higher than top surfaces of the gate electrode (280) [Fig. 11]; and
a second portion extending into the gate electrode (280), wherein the metal layer (280) comprises a first vertical portion and a second vertical portion contacting opposite sidewalls of the second portion of the gate contact plug (330) [Fig. 11].
Regarding claim 7, Huang discloses wherein the dielectric hard mask (310) further comprises a second portion (e.g. the other half portion of 310 contacting 330) extending into the basin, wherein the second portion of the dielectric hard mask (310) comprises opposite sidewalls contact vertical sidewalls of the gate electrode (280) [Fig. 11].
Regarding claim 8, Huang discloses wherein the metal layer of the gate electrode (280) comprising a sub layer comprising tungsten or cobalt, wherein the sub layer comprises vertical portions and horizontal portion connecting to bottom ends of the vertical portions, and the gate contact plug (330) is over and in contact with the horizontal portion [Fig. 11 and col. 4, lines 18-30].
Regarding claim 9, Huang discloses wherein the metal layer of the gate electrode (280) comprises a work function layer underlying the sub layer [Fig. 11 and col. 4, lines 18-30].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 8507979) in view of Kanaya (US 2002/0038402).
Regarding claims 6 and 17, Huang discloses a device comprising:
a semiconductor region (210) [Fig. 11];
gate spacers (240) over the semiconductor region [Fig. 11];
a gate dielectric (270/213) on the semiconductor region [Fig. 11];
a gate electrode (280) over the gate dielectric and between the gate spacers, wherein the gate electrode (280) comprises an upper conductive layer comprising:
a bottom horizontal portion [Fig. 11]; and
vertical portions on opposing side of, and connecting to, the bottom horizontal portion, and wherein the bottom horizontal portion has a same thickness as the vertical portions [Fig. 11];
and
a gate contact plug (330) comprising: a second portion extending into the upper conductive layer (280), wherein the second portion is in contact with a top surface of the bottom horizontal portion and sidewalls of the vertical portions [Fig. 11].
	However, Huang fails to disclose a gate contact plug comprising:
a first portion over and contacting a top surface of the gate electrode.
Kanaya teaches a gate contact plug (110C) comprising:
a first portion (the wider top portion of 110c) over and contacting a top surface of the gate electrode [Fig. 10]; and
a second portion (bottom portion) extending into the upper conductive layer, wherein the second portion is in contact with a top surface of the bottom horizontal portion and sidewalls of the vertical portions [Fig. 10].
In addition, Kanaya teaches an aspect ratio (Depth /Width) of the second portion bottom portion [Fig. 10] that is similar to the one shown in Applicant’s Figure 17 (See Drawings as filed). Hence, the range between about 0.25 and about 0.67is considered to be obvious since the claimed aspect ratio and prior art aspect ratio are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Huang by including a gate contact plug as taught by Kanaya because it helps to electrically connect the device to other devices. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 18, Huang discloses wherein the bottom horizontal portion and the vertical portions of the gate electrode (280) collectively form a basin, with the second portion of the gate contact plug (330) extending into the basin, and wherein the device further comprises a filling dielectric layer (310) extending into the basin [Fig. 11].
Allowable Subject Matter
Claims 10-16 are allowed.
Claims 2-5 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US 8673731) teaches a first gate stack  (Long L gate FET) [Fig. 7]; and a second gate stack (Medium or Short L gate FET) comprising a second plurality of layers, wherein the second plurality of layers are formed of same materials as corresponding layers in the second plurality of layers in the first gate stack [Fig. 7].
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815